THOMAS, Justice
(dissenting).
The only question presented on this appeal is the authority of the probate judge on default, under the pleadings and the complaint, to enter judgment for the amount specified in the complaint, without the submission of any proof of the value of the merchandise.
The statutory provisions giving to the probate court authority and jurisdiction to enter a default judgment must be strictly construed, as the probate court in such instances acts only in a ministerial and not in a judicial capacity. Kimbel v. Osborn, 61 Wyo. 89, 156 P.2d 279, 158 A.L.R. 1079; 49 C.J.S., Judgments, § 205, p. 363, note 44.
In the well-considered case of Landwehr v. Gillette, 174 Cal. 654, 163 P. 1018, 1020, construing the statute of California' identical with the statutes of Idaho, in an action upon a note which provided for reasonable attorney’s fees, the Supreme Court held that the clerk of the court was without authority or jurisdiction to determine and enter as a part of the default judgment any sum as attorney’s fees; while the failure of the defendant to plead was an admission of liability for the principal and interest *319of the note, and some sum as reasonable attorney’s fees, it was not an admission that he was liable for the amount alleged in the complaint, because reasonable attorney’s fees is not a fixed and liquidated sum or a sum that can be determined from a mere inspection of the pleadings or by mathematical calculation unless the note itself either provided for a fixed sum or a certain percentage of the principal, and that where such is not true the amount of such fees is peculiarly for judicial determination upon the submission of proof. In arriving at the conclusion therein reached, the court specifically stated that an action involving the recovery of reasonable attorney’s fees was no different than an action brought for the recovery of the reasonable value of goods, wares, and merchandise sold and delivered to the defendant and alleged to be reasonably worth the sum charged, or an action for services rendered alleged to be reasonably worth a certain sum, and then went on to state: “It is settled in those cases that, as the contract sued on is not certain or definite as to the amount for which defendant is liable, although the complaint alleges a fixed sum as the reasonable value, a default does not admit the liability to the extent charged, but simply a liability to some extent and the amount of the recovery is to be determined by the court to which application must be made therefor, and respecting which the clerk has no right to make entry of judgment.” (Citing cases.)
Subsequent to this decision, the Supreme Court of Idaho had before it the identical question involving reasonable attorney’s fees in two cases, Gustin v. Byam, 41 Idaho 538, 240 P. 600; Tripp v. Dotson, 51 Idaho 200, 4 P.2d 349; in each instance this Court cited with approval and followed the Landwehr case and held that the clerk was without jurisdiction to enter default judgment where the amount to be recovered is not liquidated or capable of mathematical calculation from the contract itself, and that this included the question of reasonable attorney’s fees; that where there is a default in a case in which the amount claimed is unliquidated, the failure to plead is only an admission that there is something due to the plaintiff but not an admission that the sum claimed in the complaint is the correct amount.
California has never departed from the principle set forth in the Landwehr case; the majority opinion cites the case of Cook v. Justice’s Court of San Diego Tp., 16 Cal.App.2d 745, 61 P.2d 357, in support of its position and therein asserted that California has diverged from the Landwehr case to some extent; while the Landwehr case is not cited in the Cook case, the decision therein in no wise departed from or limited the decision in the Landwehr case, but tacitly recognized the rule; in the Cook case the sum demanded in the complaint, based upon the stockholders’ liability arising out of a contract, was fixed and liquidated and there remained but a ministerial act of calculation or computation.
The majority opinion cites the case of Thomas-Halvorson Lbr. Co. v. McRell and *320the later case of Marthaler Machine & Eng. Co. v. Meyers, both rendered by the Supreme Court of Minnesota, in support of its position; the Thomas-Halvorson case is not in point for the reason that the action •was for goods sold and delivered for an alleged reasonable value and for a stipulated and agreed price; by the default of the defendant, he admitted that the price had been stipulated and agreed upon and hence it was unnecessary to submit any proof of value as the sum had been by the agreement liquidated; in the Marthaler case the Supreme Court of Minnesota simply followed the rule in the .earlier case. These decisions are not out of harmony with the Landwehr case, which also recognizes that if the price is stipulated and agreed upon, and this is alleged, the sum is liquidated and no proof is necessary.
The case of Pendrey v. Brennan, 31 Idaho 54, 169 P. 174, cited in the majority opinion, does not support the position therein set forth; in that case the amount alleged had been liquidated and made certain, by express éarlier agreement and hence there was no necessity to submit proof upon default as to the value, for the reason that it had been so liquidated and made certain.
The majority opinion not only applies a liberal construction to the statute with respect to the authority of the clerk to enter ■default, which is contrary to the universal rule of strict construction, but also has departed from the rule of this court in both the Gustin v. Byam and Tripp v. Dotson cases, supra, and sanctions the exercise of a judicial function which has always been inherent in the judiciary, by a clerk. This is a dangerous precedent.
The question is not whether the complaint states a cause of action as would appear from the majority opinion, but whether upon a strict construction it states a cause of action authorizing the clerk after the entry of default to enter a default judgment, without any evidence as to the value of the goods. Lynch v. Bencini, 17 Cal.2d 521, 110 P.2d 662. The complaint before this Court does not meet such test.
In an action to recover the value of goods, wares, and merchandise, sold and delivered, the amount claimed is unliquidated even though the complaint alleges a definite value or a fixed sum as the reasonable value thereof; while a default admits liability to some extent, it does not admit the sum. alleged is the value of the goods so sold and the probate court is without jurisdiction to enter a default judgment in such cases without first hearing proof of value. Landwehr v. Gillette, supra, and the cases therein cited; see also, 6 Enc. of Pl. & Pr. 128-134 ; 49 C.J.S., Judgments, § 201(c), p. 358, § 201(d), p. 360; 25 C.J.S., Damages, § 163, p. 836; 1 Black on Judgments (2d Ed.), sec. 89, p. 117; Naderhoff v. Benz & Sons, 25 N.D. 165, 141 N.W. 501, 47 L.R.A.,N.S., 853; Hanover Fire Ins. Co. v. Furkas, 267 Mich. 14, 255 N.W. 381; Second Natl. Bank of Robinson v. *321Scudder, 212 Ind. 283, 6 N.E.2d 955; Witt v. Long, 93 N.C. 388, 391; Wynne v. Prairie, 86 N.C. 73; Wolf v. Hamberg, 8 S.C. 82, 84; Saucer v. Vincent, 82 Fla. 296, 89 So. 802.
The allegation in the complaint that the plaintiff sold and delivered to Morgan groceries and other merchandise of the value of $871.43 is an allegation of an unliquidated sum and a default does not admit liability for $871.43 but simply a liability to some extent, the amount thereof to be determined by the court judicially.
The order of the district judge should be affirmed with costs to the respondent.
I am authorized to say that Justice PORTER concurs in this dissent.